ON REMAND FROM EN BANC COURT, 776 F.2d 942 (11/18/85)
ON PETITIONS FOR REHEARING
PER CURIAM:
The en banc court decided the judicial immunity issue, 776 F.2d 942, and remanded the case to this panel for such further consideration as the panel deems appropriate.
Pursuant to petitions for rehearing filed by defendants other than Judge Hosemann, the panel has reconsidered its decision.
The petition for rehearing of Kenneth W. McIntosh is GRANTED and with respect to him the judgment of the district court is AFFIRMED.
The petitions for rehearing of Roger Francis Dykes, Roger Francis Dykes, Jr., and Thomas A. Weinberg are DENIED.
The opinion of the panel, 743 F.2d 1488, is REINSTATED except to the extent that it decided the issue of Judge Hosemann’s judicial immunity and decided the issue of McIntosh’s appeal-, and the dissent of Judge Hill is reinstated except to the extent that it concerns Judge Hosemann and Kenneth W. McIntosh.